Citation Nr: 1733300	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  13-28 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Whether new and material evidence was received with respect to the claim of service connection for hemorrhoids. 

2. Whether new and material evidence was received with respect to the claim of service connection for gastroesophageal reflux disease.

3. Entitlement to service connection for hemorrhoids.

4. Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The Veteran testified before the undersigned in an October 2016 video hearing.  A hearing transcript was associated with the claims file and reviewed.   


The issue of service connection for GERD is addressed in the REMAND portion of the decision below and REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In unappealed January 2008 and April 2008 rating decisions, the RO denied the claims for service connection for GERD and hemorrhoids and continued the denial for GERD; no new and material evidence was received within one year of those decisions.

2. Additional evidence received since the RO's January and April 2008 decisions is new and relates to an unestablished fact necessary to substantiate the claims of service connection for GERD and hemorrhoids.

3. The evidence shows that the Veteran's hemorrhoids began during active service.


CONCLUSIONS OF LAW

1.  The January and April 2008 RO denials of service connection for hemorrhoids and GERD became final, but new and material evidence has been received sufficient to reopen the previously denied claims.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2016).

2. The criteria for service connection for hemorrhoids have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural duties
      
VA is required to provide claimants with notice and assistance in substantiating a claim.  VA also has a duty to assist the appellant in the development of claims.  38 C.F.R. § 3.159.  The Board herein (1) grants the petition to reopen 2 issues, 
(2) grants service connection for hemorrhoids, and (3) remands the remaining service connection issue.  As such, the Veteran could not be prejudiced by this action and further discussion of VA's procedural duties is unnecessary.  See Grantham v. Brown, 114 F.3d 1156 (1997) (ratings and effective dates are downstream issues, which must be separately appealed). 


II. New and material evidence

Where a claim has been finally adjudicated, new and material evidence is required in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239-40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Where new and material evidence is received within one year after the initial denial, the denial is not final, and the claim remains pending.  38 C.F.R. § 3.156(b).

For the purpose of reopening, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The RO denied service connection for GERD and hemorrhoids in a January 2008 rating decision.  The RO continued the denial of service connection for GERD in an April 2008 rating decision.  The RO found that there was no evidence that the Veteran's GERD, as noted in VA treatment records, occurred in or was caused by service.  The RO also found that while the Veteran was treated for hemorrhoids in service, the evidence did not show a continuation of that condition to the present - no current disability.  The Veteran was notified of his appellate rights, but he did not appeal or provide new evidence for his GERD and hemorrhoid claims until more than one year after the decisions.  Therefore, the January and April 2008 rating decisions became final.  See 38 U.S.C.A. § 7105(c); Bond v. Shinseki, 
659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.104.

The evidence at the time of the January 2008 denials included VA treatment records, service treatment records, and statements from the Veteran.  Since that time, the Veteran testified in a Board hearing where he presented evidence of continuous hemorrhoids and GERD symptoms since service.  This evidence was not previously considered by agency decision makers and directly addresses a fact necessary to substantiate the claims: nexus to service.  As such, new and material evidence has been received and the claims for GERD and hemorrhoids are reopened.  38 C.F.R. § 3.156(a).

III. Service connection

The Veteran asserts that he has had hemorrhoids since service.    

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds the Veteran credible as his statements are detailed and consistent.

The Board has reviewed the evidence and finds that the criteria for service connection hemorrhoids have been met.  See 38 C.F.R. § 3.303.

The evidence shows hemorrhoids currently and in service.  In October 2009, the Veteran underwent a colonoscopy at a private facility.  The colonoscopy report shows that hemorrhoids were found.  During the Board hearing, the Veteran reported that while deployed to Iraq, he was dehydrated and recalled a particularly difficult bowel movement that resulted in bleeding and discomfort.  He testified that he was told he had hemorrhoids.  The Veteran reported experiencing bleeding and discomfort off and on since that incident.  Indeed, service treatment records from April 2002 show he was treated for dehydration.  Service personnel records confirm that he served in Iraq.  Furthermore, a March 2005 service treatment record shows a diagnosis of internal hemorrhoids.  Given the in-service diagnosis, close proximity between service and the current condition, and the lay reports of continuous symptoms, the Board finds that the Veteran's current hemorrhoid disability began in and continued since service.  Service connection is warranted.  38 C.F.R. § 3.303.


ORDER

New and material evidence having been received, the petition to reopen the claim for service connection for GERD is granted.

New and material evidence having been received, the petition to reopen the claim for service connection for hemorrhoids is granted.

Service connection for hemorrhoids is granted.


REMAND

The Veteran contends that his GERD began and continued since service.  Current treatment records show diagnosis and treatment for GERD.  In-service records from May 2002 and January 2005 show episodes of vomiting and chest pain.  The Veteran was scheduled for an examination in October 2007.  The examination was canceled and the RO found that the Veteran failed to appear.  During the Board hearing, the Veteran testified that he never failed to appear for an examination and that VA correspondence had been sent to his father's home, despite changing his address.  The Board finds that a medical examination and opinion would be helpful to adjudicate the Veteran's claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).  He should be scheduled for a second examination.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file any outstanding VA treatment records.

2. Schedule the Veteran for an examination for his GERD claim.  The examiner should review the claims file to become familiar with the Veteran's pertinent medical history and address the following:

a. Is the Veteran's GERD at least as likely as not related to his service?

Consider all lay and medical evidence, including the Veteran's reports of experiencing chest pain, particularly at night, in service and since and the documented episodes of vomiting and chest pain in May 2002 and January 2005.  All opinions must be supported by a comprehensive rationale.  

If the opinion cannot be provided without resort to speculation, the examiner should explain why, and state whether the inability is due to the absence of evidence or limits of scientific/medical knowledge.

3. If any issue on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


